
	
		I
		112th CONGRESS
		1st Session
		H. R. 3590
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mrs. Maloney (for
			 herself, Mr. Pallone,
			 Mr. Gutierrez,
			 Ms. Bordallo,
			 Mr. Honda,
			 Mr. Faleomavaega,
			 Mr. Grijalva, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To allow certain Indonesian citizens to file a motion to
		  reopen their asylum claims.
	
	
		1.Short titleThis Act may be cited as the
			 Indonesian Family Refugee Protection
			 Act.
		2.Motion to reopen
			 asylum claims
			(a)In
			 generalNotwithstanding
			 subparagraphs (B) and (C) of section 208(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1158(a)(2)) and section 240(c)(7) of such Act (8
			 U.S.C. 1229a(c)(7)), and notwithstanding any other provision of law on motions
			 to reopen removal or deportation proceedings, an alien may file one motion to
			 reopen an asylum claim during the 2-year period beginning on the date of the
			 enactment of this Act if the alien—
				(1)is a citizen of
			 Indonesia;
				(2)entered the United States after January 1,
			 1997, and before November 30, 2002;
				(3)filed an application for asylum that was
			 denied asylum based solely upon a failure to meet the 1-year application filing
			 deadline;
				(4)is not subject to
			 the safe third country exception under section 208(a)(2)(A) of the Immigration
			 and Nationality Act (8 U.S.C. 1158(a)(2)(A)); and
				(5)is not subject to a bar from seeking asylum
			 under section 208(b)(2) of the Immigration and Nationality Act (8 U.S.C.
			 1158(b)(2)).
				(b)Application from
			 abroadThe motion to reopen referred to in subsection (a) may be
			 filed in the United States or from outside the United States.
			(c)Return of
			 applicants abroadAn alien
			 who meets the requirements under subsection (a) may be admitted or otherwise
			 authorized to enter the United States solely to prosecute a motion to reopen
			 under this section or otherwise to pursue relief under this section. Hearings
			 pursuant to this section may be held in the United States or abroad, with the
			 alien appearing in person or by video phone or similar device.
			(d)DefinitionsFor purposes of this Act, the terms used in
			 this Act shall have the same meanings given such terms in section 101(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)).
			
